USCA11 Case: 20-12161       Date Filed: 04/20/2021   Page: 1 of 7



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-12161
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:08-cr-00121-ALB-SRW-2



UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

MARCUS JENKINS,
a.k.a. Stank,
                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (April 20, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      Marcus Jenkins appeals the district court’s revocation of his supervised

release under 18 U.S.C. § 3583(e) and above-guidelines sentence of 48 months’
           USCA11 Case: 20-12161       Date Filed: 04/20/2021   Page: 2 of 7



imprisonment. Jenkins was subject to supervised release for conspiring to

distribute and to possess with intent to distribute crack and powder cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. He argues that the probation officer’s

initial petition did not adequately notify him of the charge against him because it

incorrectly described a warrant for his arrest. He thus argues that the district court

violated his due process rights in failing to dismiss the petition and allowing its

amendment. Jenkins next argues that the district court abused its discretion in

finding that he violated his supervised-release conditions because it erred in

crediting a government witness’s testimony to find that he committed third-degree

domestic violence under Alabama law. Finally, he argues that the district court

abused its discretion in sentencing him above the guideline range for his Grade C

violation of the conditions of his supervised release. We address each argument in

turn.

                                           I

        We review questions of constitutional law de novo. United States v. Brown,

364 F.3d 1266, 1268 (11th Cir. 2004). The Supreme Court has held that due

process entitles a parolee to certain protections, including written notice of any

claimed violations of parole prior to revocation. Morrissey v. Brewer, 408 U.S.

471, 488–89 (1972). We apply those protections to those in supervised release

proceedings. United States v. Copeland, 20 F.3d 412, 414 (11th Cir. 1994).


                                           2
          USCA11 Case: 20-12161        Date Filed: 04/20/2021    Page: 3 of 7



      We have explained that a revocation hearing “need not be as rigid or as

formal as a criminal trial either with respect to notice or specification of charges.”

United States v. Evers, 534 F.2d 1186, 1188 (5th Cir. 1976). We have accordingly

held that a motion to revoke probation stating as its basis “arrest and possession of

marihuana on November 24, 1974” provided adequate notice to the probationer

given the district court’s original judgment conditioning his probation on his

obedience of all local, state, and federal laws. Id.

      The district court did not violate Jenkins’s due process rights because,

despite misstating details about a warrant, the initial petition notified Jenkins that

he was charged with violating the Code of Alabama by committing a crime, and

the relevant condition of supervised release was that he not commit any federal,

state, or local crime. Thus, the initial petition adequately notified Jenkins of the

basis for his revocation and satisfied due process.

                                           II

      A district court may revoke a term of supervised release on finding by a

preponderance of the evidence that the defendant has violated a condition of that

release and, after considering certain 18 U.S.C. § 3553(a) factors, may impose a

term of imprisonment. 18 U.S.C. § 3583(e)(3). We review a district court’s

conclusion that a defendant violated the terms of his supervised release for abuse

of discretion. Copeland, 20 F.3d at 413. We review a district court’s findings of


                                           3
          USCA11 Case: 20-12161        Date Filed: 04/20/2021    Page: 4 of 7



fact in the supervised-release-revocation context for clear error. United States v.

Almand, 992 F.2d 316, 318 (11th Cir. 1993).

      Credibility determinations are typically the province of the factfinder, who

personally observes the testimony and is thus better positioned to assess the

witness’s credibility. United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th

Cir. 2002). Accordingly, a district court’s choice of whom to believe is conclusive

“unless the judge credits exceedingly improbable testimony.” Id. We “must accept

the evidence unless it is contrary to the laws of nature, or is so inconsistent or

improbable on its face that no reasonable factfinder could accept it.” Id.

      Under Alabama law, a person commits the crime of menacing if, by physical

action, he intentionally places or attempts to place another person in fear of

imminent serious physical injury. Ala. Code § 13A-6-23(a). A person who does

so to someone with whom he has or had a dating relationship commits domestic

violence in the third degree. Id. § 13A-6-132(a)(1).

      The district court did not clearly err in crediting the victim’s testimony here

because she consistently testified that Jenkins was in a relationship with her, drove

to the house where she was staying, and pointed a gun at her while she was

standing in a doorway. The district court thus did not credit testimony that was

exceedingly improbable and did not abuse its discretion in using it to find by a

preponderance of the evidence that Jenkins committed third-degree domestic


                                           4
            USCA11 Case: 20-12161      Date Filed: 04/20/2021   Page: 5 of 7



violence, i.e., menacing, under Alabama law. That finding established that Jenkins

violated the condition of his supervised release that he not commit any state-law

crime.

                                          III

         We review the reasonableness of a district court’s sentence on revocation of

supervised release for abuse of discretion, using a two-step process. United States

v. Trailer, 827 F.3d 933, 935 (11th Cir. 2016). We first examine whether the

district court committed any significant procedural error, such as miscalculating

the advisory guideline range, treating the Sentencing Guidelines as mandatory,

failing to consider the 18 U.S.C. § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence. Id. at

936. We then examine whether the sentence is substantively reasonable in light of

the totality of the circumstances and the relevant § 3553(a) factors. Id.

         On substantive review, we may vacate a sentence only if left with the

definite and firm conviction that the district court clearly erred in weighing the

relevant § 3553(a) factors. United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc). The district court must consider, as relevant here, the nature and

circumstances of the offense, the defendant’s history and characteristics, and the

need for the sentence to protect the public from future criminal conduct. 18 U.S.C.

§ 3553(a)(1)-(2). The weight given to any § 3553(a) factor is a matter committed


                                           5
          USCA11 Case: 20-12161        Date Filed: 04/20/2021    Page: 6 of 7



to the discretion of the district court. United States v. Williams, 526 F.3d 1312,

1322 (11th Cir. 2008).

      A defendant whose supervised-release term is revoked under 18 U.S.C.

§ 3583(e)(3) may be required to serve a maximum of five years’ imprisonment if

the offense that caused the supervised-release term is a class-A felony. 18 U.S.C.

§ 3583(e)(3). An offense is a class-A felony if the maximum term of

imprisonment authorized is life. Id. § 3559(a)(1). The maximum penalty

authorized for violating 21 U.S.C. § 841(a)(1) is life imprisonment. 21 U.S.C.

§ 841(b)(1)(A).

      The Sentencing Guidelines provide that a supervised-release violation

involving a federal, state, or local offense punishable by one year’s imprisonment

or less is a Grade C violation. U.S.S.G. § 7B1.1(a)(3)(A). A guideline range of 7

to 13 months’ imprisonment applies to a Grade C supervised-release violation

committed by an offender with a criminal history category of V. Id. § 7B1.4(a).

Alabama law provides that domestic violence in the third degree is a misdemeanor

with a maximum penalty of one year’s imprisonment. Ala. Code §§ 13A-6-132(b),

13A-5-7(a)(1).

      The district court did not commit any procedural error in sentencing Jenkins,

as the record reflects that it correctly calculated the guideline range to be 7 to 13

months’ imprisonment, did not treat the Guidelines as mandatory, considered the


                                           6
          USCA11 Case: 20-12161       Date Filed: 04/20/2021    Page: 7 of 7



appropriate § 3553(a) factors, and did not base its sentence on any clearly

erroneous facts. Further, the record reflects that the district court adequately

explained its chosen sentence.

      Nor was Jenkins’s 48-month sentence substantively unreasonable. Although

the sentence exceeded the guideline range, the record reflects that the district court

considered the appropriate factors in imposing it, including Jenkins’s reverting to

substance abuse so soon after release from prison, the need to protect the public

from his association with drug providers, and the nature of his violation, which

involved violence and a firearm. The weight the court gave those factors was

committed to its discretion, and Jenkins’s 48-month sentence was a year below the

statutory maximum, which supports a finding that the sentence was substantively

reasonable.

      We accordingly AFFIRM.




                                           7